Citation Nr: 9920577	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include coronary artery disease, aortic stenosis, and 
ischemic heart disease, secondary to service-connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1942 to July 1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied the veteran's claim of entitlement to service 
connection for a heart condition, secondary to his service-
connected PTSD, and his claim of entitlement to an increased 
evaluation for PTSD.  The Board notes that the veteran also 
perfected an appeal as to service connection for 
hypertension, secondary to his PTSD.  However, in a 
supplemental statement of the case (dated in February 1999), 
the RO granted that part of the veteran's claim.  As such, 
that issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

With respect to the veteran's PTSD, service connection was 
granted for anxiety in August 1945, and a 50 percent 
evaluation was assigned.  Throughout the intervening years, 
the veteran's assigned evaluation has ranged from 100 percent 
to 10 percent.  A 30 percent evaluation was last assigned in 
an April 1966 rating decision.  This rating is protected 
under applicable VA regulation.  38 C.F.R. § 3.951(b) (1998).

In March 1997, the RO received the veteran's informal claim 
for an increased evaluation for PTSD, which it denied in a 
February 1997 rating decision.  As such, the veteran's 30 
percent evaluation remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Competent medical evidence of a nexus between the 
veteran's service-connected PTSD and his heart disease, to 
include coronary artery disease, aortic stenosis, and 
ischemic heart disease, has not been presented.

3.  With respect to the veteran's PTSD, examination found 
that the veteran continues to experience intrusive thoughts 
and associations with combat losses.  The veteran also 
remains highly motivated and ambitious.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for heart 
disease, to include coronary artery disease, aortic stenosis, 
and ischemic heart disease, secondary to service-connected 
PTSD, is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a) (West 1991).  A well-
grounded claim is a plausible claim, capable of 
substantiation.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  A well-grounded claim requires more than allegations 
that the veteran's service, or an incident which occurred 
therein, resulted in injury, illness, or death.  The veteran 
must submit supporting evidence that would justify the belief 
that the claim is a plausible one.  See Tirpak, 2 Vet. App. 
at 609.  Where a claim is not well grounded, VA does not have 
a statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may also be presumed for certain diseases, 
including arteriosclerosis, which manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

As for secondary service connection, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1998).

With respect to evaluation of the veteran's PTSD, disability 
ratings are based, as far as practicable, upon the average 
impairment of earning capacity attributable to specific 
injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 9411 (PTSD) provides for a 
30 percent evaluation where there is evidence of occupational 
and social impairment with a occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411.  A 50 percent evaluation, the next 
higher evaluation available, is warranted where there is 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.  A 70 percent evaluation is 
warranted where there is evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood. Id.  A 
100 percent evaluation, the maximum allowed, is warranted 
where there is total occupational and social impairment.

II.  Factual Background

As to the veteran's claim of secondary service connection for 
heart disease, the pertinent evidence of record consists of 
the veteran's service medical records, private medical 
records (dated from November 1980 to April 1997), two VA 
examinations (conducted in April 1998 and in November 1998), 
and two medical treatises submitted by the veteran (by 
authors Schnurr and Walker).

The veteran's service medical records are negative for any 
complaints, diagnoses, or treatment pertaining to the 
veteran's heart, and a July 1945 chest x-ray found the 
veteran's heart normal in size and position.  These records 
indicate that the veteran was separated from service due to 
psychoneurosis, anxiety.

The veteran's private medical records reference the veteran's 
service as related to his "combat fatigue."  They also 
reflect a history of tobacco use and of asbestos exposure.  
Records dated in March 1996 indicate that the veteran was 
admitted for treatment and assessment because of an abnormal 
baseline electrocardiogram.  It was noted that the veteran 
had multiple risk factors for coronary artery disease, 
including longstanding hypertension, mild 
hypercholesterolemia, and a 70 pack-a-year history of tobacco 
use.  Neither the veteran's service nor his PTSD was 
referenced.  Subsequent to a left heart catheterization and 
selective coronary angioplasty, multi-vessel coronary artery 
disease was diagnosed.  Follow-up records confirm the 
diagnosis of coronary artery disease but are silent as to the 
veteran's service and his PTSD.

The April 1998 VA examination, in pertinent part, references 
the veteran's PTSD and his history of angioplasty.  It also 
references the veteran's 60-year history of smoking, with the 
veteran reporting that he quit three years before.  A chest-
x-ray, echocardiogram, electrocardiograph, and exercise 
tolerance test were performed.  Pertinent diagnoses were 
aortic stenosis, mild; equivocal to mild evidence of ischemic 
heart disease on exercise tolerance test; and status post 
angioplasty of left anterior descending artery, March 1996.  
The examiner stated that these diagnoses had no necessary 
relationship to PTSD and occurred regularly in the population 
with no history of PTSD.  The examiner was not able to relate 
any of the diagnoses to the veteran's PTSD.

The November 1998 VA examination reflects the veteran's March 
1996 angioplasty and his current reported symptoms of dyspnea 
on exertion, chest pain with increased activity, and 
palpitations.  It was noted that there had been no acute 
cardiac illness apart from the March 1996 incident and that 
the veteran did not have a history of congestive heart 
failure.  A heart murmur had purportedly been detected as far 
back as the early 1900s.  Subsequent to a chest x-ray and an 
echocardiogram, the pertinent diagnoses were moderate to mild 
aortic sclerosis; coronary artery disease status post 
angioplasty of the left anterior descending coronary artery; 
and PTSD.  The examiner believed that the veteran's PTSD made 
a certain contribution to the veteran's hypertension, but no 
such relationship was discussed as to the veteran's coronary 
artery disease and his PTSD.

The two medical treatises speak to the association between a 
number of biological changes in the body and exposure to 
trauma and PTSD.  The article by Schnurr indicates that there 
are a number of methodological issues to consider when 
attempting to understand the complex literature on trauma, 
PTSD, and physical health.  It also indicates that caution 
must be used when ascribing a causal role to either trauma or 
PTSD.  The author noted that it was critically important that 
the controls used to ascertain differences in traumatized or 
PTSD groups be as similar as possible to the target group in 
age, gender, race, and other variables known to affect 
health.  Groups discussed included crime victims, former 
prisoners of war, civilians exposed to civil war in Lebanon, 
Vietnam veterans, World War II Dutch Resistance fighters, and 
Israeli combat veterans.  Several studies discussed concluded 
that specific problems associated with PTSD implicated a 
variety of organ systems, including the cardiovascular 
system.  It was noted that smoking and other health behaviors 
were important factors to consider when attempting to 
understand how PTSD might promote poor health.

The article by Walker concludes that biological and hormonal 
changes which occur in PTSD are quite extensive and that the 
data indicate that significant disturbances of several areas 
of the brain can eventually result from the numerous 
alterations of the hormonal system.  Two groups discussed 
included combat veterans subjected to visual and auditory 
stimuli evocative of war experience and subjects living near 
Three Mile Island.  With respect to the combat veterans, it 
was noted that dysfunctional cerebral lateralization might be 
responsible for some PTSD symptoms, such as hypervigilance, 
intrusive images, and psychic numbing.

As to evaluation of the veteran's PTSD, in accordance with 
38 C.F.R. Part 4, §§ 4.1 and 4.2 and Schafrath v. Derwinski, 
1 Vet. App. 589 (1991), the Board has reviewed all evidence 
of record pertaining to this disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of remote clinical histories.  In 
this respect, the Board notes that the basic concept of the 
rating schedule is to compensate for present disability, not 
for past disability, potential future disability, or 
disability that is avoided by treatment.  38 U.S.C.A. § 1155; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, 
the evidence of record pertinent to the veteran's current 
level of disability due to PTSD consists of lay statements 
from a friend and family member and two VA PTSD examinations 
(conducted in July 1997 and in March 1998).

The lay statement from one of the veteran's friends speaks to 
the veteran's extreme nervousness when visiting.  The 
veteran's friend recounted how the veteran did not appear to 
do well with crowds.  She also stated that the veteran became 
teary and agitated when talking about his Navy experiences.  
At that point, he would generally go home.  She also 
recounted an episode where the veteran became inappropriately 
angry with his wife.  She also found the veteran to be 
anxious and edgy and stated that she had seen the veteran 
relaxed only when he was asleep in his living room chair.  
The veteran's friend also mentioned that he never watched 
combat movies and that he would not stay and visit if one 
were on.

The lay statement from the veteran's granddaughter indicates 
that in all the time the granddaughter has known the veteran, 
he never visited for more than half an hour.  The statement 
also indicates that the granddaughter was raised by both of 
her grandparents.  The granddaughter stated that the veteran 
always had to be doing something with his hands.  She also 
recounted how the veteran, whenever he visited someone's 
house, always had to be near the door.  She stated that once 
she had read to the veteran out of her high school history 
book regarding Pearl Harbor and he became very angry.  The 
veteran's granddaughter had never seen him so mad.  She also 
mentioned that the veteran got very teary when talking about 
that war and that he would either change the subject or get 
up and walk away.  The veteran's granddaughter believed that 
the only time the veteran was somewhat at ease was when he 
was asleep in his chair in the living room, although she did 
not believe that he really got any rest.  Also, she found 
that the veteran always had to be busy, or he was a "grump.  
The veteran was very nervous.

The July 1997 VA PTSD examination reflects the veteran's 
occupational history of having been an electrical engine 
rewinder for 35 years.  It also reflects the veteran's combat 
experiences in the Philippines.  After the bombing, the 
veteran reportedly developed nightmares, poor sleep, poor 
appetite, somnambulism, and lost a lot of weight.  The 
veteran received treatment at various military hospitals but 
stated that he was discharged in a worse condition than what 
he had been in when admitted.  The veteran was also 
disappointed with the VA system, never having received 
satisfactory treatment.  The examiner noted that the veteran 
still had intrusive memories from World War II, as well as 
nightmares and flashbacks of incidents that happened back in 
the 1940s.  The veteran reported having read a book about the 
war approximately a year before, which had exacerbated his 
symptoms.  The veteran had been afraid to come to VA for 
treatment, given his previous experiences.  It was noted that 
the veteran currently did not receive treatment for his PTSD 
but rather had developed his own treatment in archery.  The 
veteran would shoot arrows for a couple of hours in the 
morning, feeling that the release of the bow was a release of 
his tension.  The veteran stated that archery had saved his 
life, to a certain extent.  The examiner also noted that the 
veteran's occupation had been of an isolated type, symbolic 
of the veteran's internal status.  Under diagnostic 
impressions, the examiner indicated that the veteran's PTSD 
had recently been exacerbated after reading a book about the 
war.  

The March 1998 VA PTSD examination reflects the veteran's 
belief that his PTSD had increased in severity during the 
past three to four years, especially since partially reading 
a book which recounted the war.  The veteran arrived 
punctually for the examination and was satisfactorily groomed 
and dressed.  He maintained sound eye contact and related 
with a loud and forceful tone, which the examiner noted 
bespoke of a lifetime of self-determination and self-
reliance.  The veteran was logical, coherent, well oriented, 
and showed satisfactory "intactness" of recent and remote 
memory.  The examiner also noted that the veteran spoke 
proudly of his vocational accomplishments and that he 
considered himself to be a "master motor man."  The 
veteran's substraction of serial sevens was partially 
accurate, and his interpretation of simple proverbs tended to 
be concrete.  The veteran admitted some difficulty during 
recent years with finding directions while traveling, but he 
maintained his role as husband and family member, without 
significant cognitive or emotional impairment.  The veteran 
described a history of visual hallucinations, often 
hypnagogic, involving the visualization of body parts.  
Apparently, the veteran had seen body parts when going to 
sleep, while driving, and at other times.  He had slept 
poorly and suffered nightmares, and the veteran believed that 
there might be an olfactory trigger for visualization of body 
parts during the day.  The veteran reported that this 
occurred as often as four times weekly and occasionally 
several times during the night.  The veteran described 
himself as a lifelong achiever, but he believed himself to 
have been hamstrung by his PTSD.  

Pursuant to this evaluation, the examiner commented that the 
veteran was a man of obvious self-reliance, pertinaciousness, 
courage, and patriotism.  He also noted that the veteran 
spoke positively of his military tour and frequently 
disclaimed an intention to secure benefits which he did not 
deserve.  The examiner found the veteran credible in his 
presentation of significant symptomatology, including sleep 
disturbance, nightmares, night sweats, hallucinations, and 
negative anamnesis related to his combat exposure.  The 
examiner also found that the veteran continued to experience 
intrusive thoughts and associations.  The veteran had 
stubbornly refused to yield to the ongoing emotional distress 
and, contrastingly, had succeeded in a lifelong career as a 
self-employed electrical motor rewinder.  The examiner found 
the veteran's intellectual function satisfactory for his age, 
although it was noted that the veteran experienced some 
memory difficulty and difficulty with geographical 
orientation when driving.  The examiner stated that the 
veteran's PTSD symptomatology might have worsened during the 
past four years, particularly since partially reading a book 
about the war.  Additionally, as to specific schedular 
criteria, the examiner noted that the veteran did not show a 
flattened affect, although he became tearful when relating 
his combat losses.  The veteran was not circumstantial or 
circumlocutory in his speech.  He did not have difficulty in 
understanding complex commands, such as subtraction of serial 
sevens, and performed moderately well in that regard.  The 
examiner indicated that there might be some impairment of the 
veteran's short-term memory, perhaps consonant with the 
veteran's age.  He also indicated that the veteran had 
remained a highly motivated and ambitious man, with an 
optimistic perspective.  The veteran currently maintained 
hobbies and appropriate social relationships.  The examiner 
believed that the veteran's life had been significantly 
hindered since 1944, although the veteran had been a 
successful worker and family man.

III.  Analysis

With respect to the veteran's claim of secondary service 
connection for heart disease, the Board recognizes the 
veteran's belief that he is so entitled.  The Board also 
recognizes the medical treatises submitted by the veteran, 
which speak to a causal relationship between PTSD and various 
biological changes in the body.  See Wallin v. West, 11 Vet. 
App. 509 (1998).  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim must be denied, as it is not well 
grounded.

In this instance, the Board finds no competent medical 
evidence of record relating the veteran's heart disease, 
including his coronary artery disease, aortic stenosis, and 
ischemic heart disease, to his service-connected PTSD.  Such 
evidence is necessary to well ground a claim of entitlement 
to service connection, including secondary service 
connection.  See Caluza v. Brown, supra; see also Locher v. 
Brown, 9 Vet. App. 535 (1996).  Rather, upon VA examination 
in April 1998, the examiner directly stated that he was not 
able to relate the veteran's aortic stenosis and ischemic 
heart disease to his PTSD.  Further, the examiner stated that 
these disorders had no necessary relationship with PTSD and 
that they occurred regularly in the non-PTSD population.  
Moreover, the VA examiner in November 1998 was silent as to 
any relationship between the veteran's PTSD and his heart 
disease, although the examiner did offer an opinion as to the 
relationship between the veteran's PTSD and his hypertension.  

As to the medical treatises submitted by the veteran, while 
they speak to a causal relationship between PTSD and various 
biological changes, including changes to the cardiovascular 
system, they do not proximately relate PTSD to heart disease.  
Further, they do not relate the veteran's heart disease to 
PTSD.  At most, the Schnurr article discusses PTSD as a 
primary mediator of the relationship between trauma and poor 
physical health, not the primary mediator.  The Schnurr 
article also stresses the importance of comparing similar 
groups.  In this respect, the Board notes that the veteran 
does not fall into a group or groups discussed.  He was not a 
crime victim, nor is he a former prisoner of war.  The 
veteran also is not a civilian exposed to civil war in 
Lebanon, a Vietnam veteran, a World War II Dutch Resistance 
fighter, or an Israeli combat veteran.  Further, the Schnurr 
article states that smoking and other health behaviors are 
important factors to consider when attempting to understand 
how PTSD might promote poor health.  Here, the record 
indicates that the veteran was a smoker for several decades 
and that he had been exposed to asbestos.  Moreover, the 
Board stresses the somewhat equivocal tenor of the two 
treatises.  Neither article states with clinical certainty 
that PTSD causes or promotes heart disease, or any other 
biological change.  Rather, both suggest that there may be a 
causal relationship between trauma and PTSD and certain 
biological changes.  As such, this medical treatise evidence 
is insufficient to well ground the veteran's claim, as the 
treatises provide a merely generic statement regarding a 
possible nexus, or link, between various biological changes 
in the human body and stress, and are not specific with 
regard to a causal link between the veteran's service-
connected PTSD and his heart disease.  See Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Sacks v. West, 11 Vet. App. 314 (1998); cf. 
Wallin v. West, supra.

As to the veteran's private medical records, they provide 
clinical evidence of a current disability but are silent as 
to its etiology, aside from listing several coronary artery 
disease risk factors, of which the veteran's service and his 
PTSD were not one.

In effect then, the veteran has proffered only his assertions 
that his heart disease, to include coronary artery disease, 
aortic stenosis, and ischemic heart disease, was caused by or 
is due to his service-connected PTSD and is, therefore, 
entitled to secondary service connection under applicable VA 
regulation.  See 38 C.F.R. § 3.310.  However, lay assertions 
as to causation and subsequent diagnosis are inadequate.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Competent 
medical evidence is required where the determinative issue 
involves medical diagnosis or causation.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's service-connected PTSD and his 
heart disease, to include coronary artery disease, aortic 
stenosis, and ischemic heart disease, the veteran has not 
submitted a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra; see also Locher v. 
Brown, supra.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  

The Board notes that the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).

With respect to the veteran's claim for an increased 
evaluation for PTSD, upon review of the evidence of record, 
in conjunction with the applicable schedular criteria, the 
Board finds that the veteran's current disability picture 
more nearly approximates the criteria required for a 30 
percent evaluation than that required for a 50 percent 
evaluation.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b).

Initially, the Board wishes to stress to the veteran its 
agreement with his assertion that not every criterion must be 
met in order to warrant a higher evaluation under applicable 
VA regulations.  However, there must be at least an 
approximate balance of positive and negative evidence to 
support assignment of a higher evaluation.  Id.  As such, the 
Board does find that clinical evidence is required which 
demonstrates that the veteran's disability picture more 
nearly approximates a 50 percent evaluation, in order for his 
evaluation to be increased.  Otherwise, the veteran's 30 
percent evaluation is continued.  See 38 C.F.R. § 4.7.

Also, the Board wishes to address the RO's consideration of 
the schedular criteria applicable to evaluation of PTSD, as 
the veteran was provided with both the criteria in effect 
prior to and on November 7, 1996.  In this respect, the Board 
notes that the RO erroneously considered the schedular 
criteria in effect prior to November 7, 1996.  Here, the 
record indicates that the RO received the veteran's informal 
claim for an increased evaluation in March 1997, 
approximately four months after the new criteria became 
effective.  As such, case law requiring the application of 
whichever criteria are more to the favorable during the 
pendency of an appeal is not controlling in this instance.  
See Karnas Derwinski, 1 Vet. App. 308 (1991).  Accordingly 
then, the Board will consider and apply only the current 
criteria addressing PTSD.

As such, the Board finds little evidence to support an 
evaluation of 50 percent.  As discussed above, to warrant 
such an evaluation there must be evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

In this instance, however, the Board notes that there is no 
evidence that the veteran was occupationally impaired.  
Indeed, the veteran had a successful (albeit isolated) 
lifelong (35-year) career as an electrical motor rewinder and 
was now retired.  As for social impairment, while the lay 
statements speak to the veteran's awkwardness when visiting 
socially and episodes of inappropriate anger, they also 
illustrate the veteran's repeated attempts at socialization 
and indicate that the veteran's granddaughter was raised by 
the veteran and his spouse.  Further, the March 1998 VA PTSD 
examination indicates that the veteran maintained his role as 
husband and family member without significant cognitive or 
emotional impairment and that he spoke positively of his 
family.  The examiner found the veteran to have remained a 
highly motivated and ambitious man, with an optimistic 
perspective.  The veteran currently maintained hobbies and 
appropriate social relationships.  Also, the examiner stated 
that the veteran did not show flattened affect, that he was 
not circumstantial or circumlocutory in his speech, and that 
the veteran did not have difficulty understanding complex 
commands.  In this regard, the examiner noted that the 
veteran had performed moderately well on subtraction of 
serial sevens.  As for some impairment of short-term memory, 
the examiner opined that it was perhaps consonant with the 
veteran's age, 73 years old.  

Conversely, the examiner found the veteran to have 
experienced significant PTSD symptomatology, including sleep 
disturbance, nightmares, night sweats, hallucinations, and 
negative anamnesis, symptoms also reflected for the most part 
upon VA examination in July 1997.  This examiner also 
believed that the veteran's life had been hindered 
significantly since 1944.  However, when comparing this 
listed symptomatology to the schedular criteria for a 30 
percent evaluation and a 50 percent evaluation, the Board 
finds that it supports a 30 percent evaluation, in that it 
suggests chronic sleep impairment.  Id.  Further, the Board 
notes that review of the March 1998 VA PTSD examination 
results suggests that the veteran generally functions 
satisfactorily, with his routine behavior, self-care, and 
conversation being normal.  Id.

As for the examiner's opinion in March 1998 that the 
veteran's PTSD symptomatology might have somewhat worsened 
during the past four years, particularly since reading a book 
about the war, the Board still finds that the weight of 
clinical evidence supports a 30 percent evaluation.  In this 
respect, the Board notes that the veteran's 30 percent 
evaluation is a protected rating.  See 38 C.F.R. § 3.951(b).  
As such, the veteran's assigned evaluation cannot be reduced, 
only increased.  However, when comparing the veteran's 
documented symptomatology with the schedular criteria listed 
for a 30 percent evaluation, the Board still finds, at most, 
only evidence of chronic sleep impairment and anxiety (i.e., 
that the veteran was nervous when he visited others, as 
identified in the lay statements).  As to the veteran's 
memory loss, the examiner opined in the March 1998 VA PTSD 
examination that it was perhaps consonant with the veteran 
being 73 years old.  Further, there is no indication that the 
veteran experiences a depressed mood, suspiciousness, or 
panic attacks.


ORDER

Service connection for heart disease, to include coronary 
artery disease, aortic stenosis, and ischemic heart disease, 
secondary to service-connected PTSD, is denied.

Entitlement to an evaluation in excess of 30 percent for the 
veteran's PTSD is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

